Exhibit 10.41


DYNEX CAPITAL, INC.
2020 STOCK AND INCENTIVE PLAN


ARTICLE I
Establishment, Purpose and Duration


1.1 Establishment of the Plan.


(a) Dynex Capital, Inc., a Virginia corporation (the “Company”), hereby
establishes the Dynex Capital, Inc. 2020 Stock and Incentive Plan (the “Plan”).
Unless otherwise defined herein, all capitalized terms shall have the meanings
set forth in Section 2.1. The Plan permits the grant of Incentive Stock Options,
Nonqualified Stock Options, Restricted Stock, Restricted Stock Units, Stock
Appreciation Rights, Performance Units and Performance Cash Awards to Key
Employees of the Company or its Subsidiaries and the grant of Nonqualified Stock
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Units and Performance Cash Awards to Non-Employee Directors of the
Company or its Subsidiaries or to Consultants or Advisors to the Company or its
Subsidiaries.


(b) The Plan was adopted by the Board of Directors of the Company on April 27,
2020 and became effective on June 9, 2020 (the “Effective Date”) upon approval
of the Plan by the Company’s shareholders. Upon the Company’s shareholders
approval of the Plan, no additional awards shall be made under the Company’s
2018 Stock and Incentive Plan, as amended and restated effective June 20, 2019,
or any other prior equity plan (the “Prior Plans”) although outstanding awards
under the Prior Plans shall remain outstanding in accordance with their terms.


1.2 Purpose of the Plan. The purpose of the Plan is to promote the success of
the Company and its subsidiaries by providing incentives to Key Employees,
Non-Employee Directors, Consultants and Advisors that will promote the
identification of their personal interests with the long-term financial success
of the Company and with growth in shareholder value, consistent with the
Company’s risk management practices. The Plan is designed to provide flexibility
to the Company, including its subsidiaries, in its ability to attract, retain
the services of, and motivate Key Employees, Non-Employee Directors, Consultants
and Advisors upon whose judgment, experience, interest, and special effort the
successful conduct of the Company’s operations is largely dependent.


1.3 Duration of the Plan. The terms of this Plan shall become effective on the
Effective Date, as described in Section 1.1(b). No Award may be granted under
the Plan after June 8, 2030. Awards outstanding on such date shall remain valid
in accordance with their terms. The Board shall have the right to terminate the
Plan at any time pursuant to Article XVI.


ARTICLE II
Definitions


2.1 Definitions. The following terms shall have the meanings set forth below:


(a)“Advisor” means a natural person who provides bona fide advisory services to
the Company or its Subsidiaries, provided the services are not in connection
with a capital-raising transaction and the person does not directly or
indirectly promote or maintain a market for the Company’s securities.


(b)“Affiliate” has the meaning ascribed to such term in Rule 12b-2 under the
Exchange Act.




--------------------------------------------------------------------------------



(c)“Agreement” means a written agreement or other instrument or document, which
may be in electronic format, implementing the grant of an Award and setting
forth the specific terms of an Award, and which is signed or acknowledged
(including a signature or acknowledgment in electronic format) by an authorized
officer of the Company and the Participant. The Company’s Chief Executive
Officer, Chief Financial Officer, Chairman of the Committee, Chairman of the
Board, and such other directors or officers of the Company as shall be
designated by the Committee are hereby authorized to execute or acknowledge
Agreements on behalf of the Company (including a signature or acknowledgment in
electronic format) and to cause Agreements to be delivered to each Participant
(including delivery in electronic format).


(d)“Award” means a grant under this Plan of an Incentive Stock Option,
Nonqualified Stock Option, Restricted Stock, Restricted Stock Unit, Stock
Appreciation Right, Performance Unit and/or Performance Cash Award.


(e)“Award Date” means the date on which an Award is made (also referred to as
“granted”) by the Committee under this Plan.


(f)“Beneficiary” means the person designated by a Participant pursuant to
Section 17.11.


(g)“Board” means the Board of Directors of the Company, unless otherwise
indicated.


(h)“Cause” has the meaning set forth in any employment agreement, or, if none,
in any severance or change of control agreement, then in effect between the
Participant and the Company or a subsidiary, if applicable, and, if the
Participant has no such agreement or if such agreement does not define the term,
“Cause” means (i) the Participant’s failure to comply with a lawful directive of
the Board of Directors of the Company or a subsidiary or of any supervisory
personnel, (ii) any criminal act by the Participant, (iii) any act of dishonesty
or misconduct by the Participant that has an adverse effect on the property,
operations, business or reputation of the Company or a subsidiary, or (iv) the
material breach by the Participant of any written policies of the Company or a
subsidiary or the terms of any confidentiality, non-competition,
non-solicitation or other agreement that the Participant has with the Company or
a subsidiary.


(i)“Change of Control” shall be deemed to have occurred if the conditions set
forth in any one of the following paragraphs shall have been satisfied at any
time after the Effective Date:


(i)  the acquisition by any person, including a group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act), of beneficial ownership of
thirty-five percent (35%) or more of either (A) the then outstanding shares of
Company Stock (the “Outstanding Company Common Stock”) or (B) the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); or


(ii) the composition of the Company’s Board shall change such that the
individuals who, as of the Effective Date, constitute the Board (the “Incumbent
Directors”) no longer comprise at least a majority of the members of the Board;
provided, however, that any individual becoming a director subsequent to the
Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the Incumbent
Directors shall be considered as though such individual were an Incumbent
Director, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board; or


1





--------------------------------------------------------------------------------



(iii) consummation of a reorganization, merger, share exchange or consolidation
or sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), in each case, unless, following such
Business Combination:


(A)the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, at least eighty percent (80%) of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries or affiliates) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be; and


(B)at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were Incumbent Directors at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination; or


(iv) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Combination that
complies with clause (A) or (B) of Section 2.1(i)(iii).


For purposes of this definition, a Change of Control occurs on the date on which
an event described in (i), (ii), (iii) or (iv) occurs, provided that if a Change
of Control occurs on account of a series of transactions or events, the Change
of Control occurs on the date of the last of such transactions or events.


For purposes of this definition only, the term “person” means any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act), other than any employee benefit plan (or related trust) sponsored
or maintained by the Company or any affiliated company, and “beneficial
ownership” has the meaning given the term in Rule 13d-3 under the Exchange Act.


(j) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any regulations promulgated thereunder.


(k) “Committee” means the committee of the Board appointed by the Company to
administer the Plan pursuant to Article III, which shall be the Compensation
Committee of the Board of Directors of the Company, unless a subcommittee is
required as provided below or unless the Board of Directors of the Company
determines otherwise. All members of the Committee shall be “independent
directors” under applicable listing standards of any national securities
exchange or system on which the Stock is then listed or reported. For actions
which require that all of the members of the Committee constitute “nonemployee
directors” as defined in Rule 16b3, or any similar or successor rule, the
Committee may consist of a subcommittee of at least two members of the
Compensation Committee meeting such qualifications. In the event the Board of
Directors of the Company exercises the authority of the Committee in connection
with the Plan or an Award as contemplated by Section 3.1(a), the term
“Committee” shall refer to the Board of Directors of the Company in connection
with the Plan or with regard to that Award.


(l)“Company” means Dynex Capital, Inc. or any successor thereto.


2





--------------------------------------------------------------------------------



(m)“Consultant” means a natural person who provides bona fide consulting
services to the Company or its Subsidiaries, provided the services are not in
connection with a capital-raising transaction and the person does not directly
or indirectly promote or maintain a market for the Company’s securities.


(n)“Disability” or “Disabled” means, with respect to an Incentive Stock Option,
a Disability within the meaning of Code Section 22(e)(3). As to all other
Awards, the Committee shall determine whether a Disability exists and such
determination shall be conclusive.


(o)“Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.


(p)“Fair Market Value” of a Share means (i) the per Share price at the close of
business on the applicable principal U.S. market on the relevant date if it is a
trading date, or, if not, on the most recent date on which the Stock was traded
prior to such date, as reported by the national securities exchange or system
for the applicable principal U.S. market, or (ii) if, in the opinion of the
Committee, this method is inapplicable or inappropriate for any reason, the fair
market value as determined pursuant to a reasonable method adopted by the
Committee in good faith for such purpose.


(q)“Good Reason” has the meaning set forth in any employment agreement, or, if
none, in any severance or change of control agreement, then in effect between
the Participant and the Company or a subsidiary, if applicable, and, if the
Participant has no such agreement or if such agreement does not define the term,
“Good Reason” means (i) a material diminution in the Participant’s authority,
duties or responsibilities; (ii) a material diminution in the Participant’s base
compensation; or (iii) a relocation of the primary location at which the
Participant must perform services to a location that is more than fifty (50)
miles away.  The Participant is required to provide notice to the Company of the
existence of a condition described in this Section 2.1(q) within a ninety (90)
day period of the initial existence of the condition, upon the notice of which
the Company shall have thirty (30) days to remedy the condition.  If the
condition is remedied within thirty (30) days, then “Good Reason” does not
exist.  If the condition is not remedied within thirty (30) days, then the
Participant must resign within ninety (90) days of the expiration of the remedy
period for “Good Reason” to exist.
(r)“Incentive Stock Option” or “ISO” means an option to purchase Stock, granted
under Article VI, which is designated as an incentive stock option and is
intended to meet the requirements of, and qualify for favorable federal income
tax treatment under, Code Section 422.


(s)“Key Employee” means an officer or other key employee of the Company or its
Subsidiaries, who, in the opinion of the Committee, can contribute significantly
to the growth and profitability of, or perform services of major importance to,
the Company and its Subsidiaries.


(t)“Non-Employee Director” means an individual who is a member of the board of
directors of the Company or any Subsidiary thereof who is not an employee of the
Company or any Subsidiary thereof.


(u)“Nonqualified Stock Option” means an option to purchase Stock, granted under
Article VI, which is not intended to be an Incentive Stock Option and is so
designated.


(v)“Option” means an Incentive Stock Option or a Nonqualified Stock Option.


(w)“Participant” means a Key Employee, Non-Employee Director, Consultant or
Advisor who has been granted an Award under the Plan and whose Award remains
outstanding.


(x)“Performance-Based Compensation Award” means any Award for which exercise,
full enjoyment or receipt thereof by the Participant is contingent on
satisfaction or achievement of the Performance Goal(s) applicable thereto. The
terms and conditions of each Performance-Based Compensation Award, including
3





--------------------------------------------------------------------------------



the Performance Goal(s) and Performance Period, shall be set forth in an
Agreement or in a subplan of the Plan that is incorporated by reference into an
Agreement.


(y)“Performance Cash Award” means an Award of cash granted to a Participant
pursuant to Article XI.


(z)“Performance Goal” means one or more performance measures or goals set by the
Committee in its discretion for each grant of a Performance-Based Compensation
Award. The extent to which such performance measures or goals are met will
determine the amount or value of the Performance-Based Compensation Award that a
Participant is entitled to exercise, receive or retain. For purposes of the
Plan, a Performance Goal may be particular to a Participant, and may include,
but is not limited to, one or more of the following performance criteria, either
individually, alternatively or in any combination, subset or component, applied
to the performance of the Company as a whole or to the performance of a
Subsidiary, division, strategic business unit, line of business or business
segment, measured either quarterly, annually or cumulatively over a period of
years or partial years, in each case as specified by the Committee in the Award:
(i) stock value or increases therein, (ii) total shareholder return, relative
total shareholder return or comparative total shareholder return, (iii) total
shareholder equity, (iv) operating revenue, (v) commodity revenue, (vi) book
value or book value growth, book value per share or per common share or growth
in book value per share or per common share, (vii) tangible book value or
tangible book value growth, tangible book value per share or growth in tangible
book value per share, (viii) dividends, (ix) dividends paid, (x) earnings per
share or earnings per share growth (before or after one or more of taxes,
interest, depreciation and/or amortization), (xi) diluted and basic earnings per
share or diluted earnings per share growth (before or after one or more of
taxes, interest, depreciation and/or amortization), including fully diluted
earnings per share after extraordinary events, (xii) net earnings, (xiii)
earnings and/or earnings growth (before or after one or more of taxes, interest,
depreciation and/or amortization), operating earnings and/or operating earnings
growth, (xiv) profits or profit growth (net profit, gross profit, operating
profit, net operating profit, economic profit, profit margins or other corporate
profit measures), (xv) cash flow, operating cash flow and/or free cash flow
(either before or after dividends), (xvi) cash from operations, (xvii) operating
or other expenses or growth thereof, (xviii) operating efficiency, (xix) return
on equity, (xx) return on tangible equity or return on tangible common equity,
(xxi) return on assets, portfolio assets, net assets, capital or investments
(including return on total capital or return on invested capital), (xxii) return
on operating revenue, (xxiii) sales or revenues or growth thereof, (xxiv)
portfolio growth, (xxv) servicing volume, (xxvi) production volume, (xxvii)
improvement in or attainment of working capital levels, (xxviii) improvement in
or attainment of expense levels, (xxix) assets under management or growth
thereof, (xxx) cost control measures, (xxxi) regulatory compliance, (xxxii)
gross, operating or other margins, (xxxiii) efficiency ratio (as generally
recognized and used for financial reporting and analysis), (xxxiv) operating
ratio, (xxxv) income or net income (either before or after taxes), (xxxvi)
operating income, net operating income, or core net operating income, (xxxvii)
interest income, (xxxviii) net interest income, (xxxix) net interest margin,
(xl) noninterest income, (xli) non-interest expense, (xlii) delinquency ratios,
(xliii) credit loss levels, (xliv) credit quality, net charge-offs and/or
non-performing assets, (xlv) provision expense, (xlvi) productivity, (xlvii)
satisfactory internal or external audits, (xlviii) improvement of financial
ratings, (xlix) achievement of balance sheet or income statement objectives, (l)
quality measures, (li) peer ranking or peer performance based on a public index,
(lii) peer ranking or peer performance based on a Committee-determined group of
peers, (liii) number or dollar amount of securities sold, (liv) debt reduction,
(lv) gain on sale of investments, (lvi) achievement of risk management
objectives, (lvii) achievement of strategic performance objectives or other
strategic objectives, (lviii) achievement of merger or acquisition objectives,
(lix) implementation, management or completion of critical projects or
processes, (lx) market capitalization, (lxi) total enterprise value (market
capitalization plus debt), (lxii) economic value added, (lxiii) total economic
return, (lxiv) general and administrative expense (either including or excluding
litigation costs), (lxv) debt leverage (debt to capital), (lxvi) market share or
(lxvii) any component or components of the foregoing (including, without
limitation, determination thereof, in the Committee’s sole discretion, with or
without the effect of discontinued operations and dispositions of business units
or segments, nonrecurring items, material extraordinary items that are both
unusual and infrequent, non-budgeted items, special charges, accruals for
acquisitions, reorganization and restructuring programs and/or changes in tax
law, accounting principles or other such laws or provisions affecting the
Company’s reported results). Performance Goals may include a threshold level of
performance below which no payment or vesting may occur, levels of performance
at which specified payments or specified vesting will occur, and a maximum level
of performance above which no additional payment or vesting
4





--------------------------------------------------------------------------------



will occur. Performance Goals may be absolute in their terms or measured against
or in relationship to a pre-established target, the Company’s budget or budgeted
results, previous period results, a market index, a designated comparison group
of other companies comparably, similarly or otherwise situated, or any
combination thereof. The Committee shall determine the Performance Period during
which a Performance Goal must be met, and attainment of Performance Goals shall
be subject to certification by the Committee. In the Committee’s sole
discretion, to the extent such discretion is expressly reserved in the Award
Agreement, the Committee may adjust the compensation or economic benefit due
upon attainment of Performance Goals and adjust the Performance Goals
themselves.


(aa)“Performance Period” means the time period during which a Performance Goal
must be met in connection with a Performance-Based Compensation Award. Such time
period shall be set by the Committee, provided, however, that, except as
permitted under Section 4.6, the Performance Period shall not be less than one
year, subject to applicable provisions regarding accelerated vesting events.


(ab)“Performance Unit” means an Award, designated as a Performance Unit, granted
to a Participant pursuant to Article X, valued by reference to the Fair Market
Value of Stock or valued as a fixed dollar amount, and subject to achievement or
satisfaction of one or more Performance Goals. Performance Units are payable in
cash, Stock or a combination thereof. Even to the extent a Performance Unit is
denoted by reference to Shares of Stock and is payable in Stock, the receipt of
a Performance Unit Award does not constitute receipt of the underlying Shares.


(ac)“Period of Restriction” means the period during which Shares of Restricted
Stock are subject to a substantial risk of forfeiture and/or subject to
limitations on transfer, pursuant to Article VII, or the period during which
Restricted Stock Units are subject to vesting requirements, pursuant to Article
VIII. The relevant restriction may lapse based on a period of time or after
meeting performance criteria specified by the Committee, or both. The Period of
Restriction shall be set by the Committee, provided, however, that, except as
permitted in Section 4.6, the Period of Restriction shall not be less than one
year, subject to applicable provisions regarding accelerated vesting events.


(ad)“Restricted Stock” means an Award of Stock granted to a Participant pursuant
to Article VII, which is subject to a substantial risk of forfeiture and/or
subject to limitations on transferability until the designated conditions for
the lapse of such restrictions are satisfied.


(ae)“Restricted Stock Unit” or “RSU” means an Award designated as the right to
receive shares of Stock or the cash equivalent thereof granted to a Participant
pursuant to Article VIII, and subject to vesting requirements. Restricted Stock
Units are payable in cash, Stock or a combination thereof. Even to the extent a
Restricted Stock Unit is denoted by reference to Shares of Stock and is payable
in Stock, the receipt of a Restricted Stock Unit Award does not constitute
receipt of the underlying Shares.


(af)“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, including
any corresponding subsequent rule or any amendments enacted after the Effective
Date.


(ag)“Stock” or “Shares” means the common stock of the Company.


(ah)“Stock Appreciation Right” or “SAR” means an Award, designated as a stock
appreciation right, granted to a Participant pursuant to Article IX, and payable
in cash, Stock or a combination thereof.
(ai)“10% Shareholder” means a person who owns, directly or indirectly, stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or any parent or subsidiary of the Company. Indirect
ownership of stock shall be determined in accordance with Code Section 424(d).


(aj)For purposes of Incentive Stock Options, “Subsidiary” shall mean a
corporation at least fifty percent (50%) of the total combined voting power of
all classes of stock of which is owned by the Company,
5





--------------------------------------------------------------------------------



either directly or through one or more of its Subsidiaries. For purposes of all
Awards other than Incentive Stock Options, “Subsidiary” shall mean any entity
that would be considered a single employer with the Company within the meaning
of Code Section 414(b) or Code Section 414(c), except to the extent a different
definition is required under Code Section 409A.


ARTICLE III
Administration


3.1 The Committee.


(a) The Plan shall be administered by the Committee which shall have all powers
necessary or desirable for such administration. To the extent required by
Rule 16b-3, all Awards shall be made by members of the Committee who are
“non-employee directors” as that term is defined in Rule 16b-3, or by the Board.
In the event the Board determines that a member of the Committee (or any
applicable subcommittee) was not an “independent director” under applicable
listing standards of any national securities exchange or system on which the
Stock is then listed or reported and/or was not a “nonemployee director” as
defined in Rule 16b3, as applicable, on the Award Date, such determination
shall not invalidate the Award and the Award shall remain valid in accordance
with its terms. Any authority granted to the Committee may also be exercised by
the full Board.


(b) The express grant in this Plan of any specific power to the Committee shall
not be construed as limiting any power or authority of the Committee. In
addition to any other powers and, subject to the provisions of the Plan, the
Committee shall have the following specific powers: (i) to determine the terms
and conditions upon which the Awards may be made and exercised; (ii) to
determine all terms and provisions of each Agreement, which need not be
identical; (iii) to construe and interpret the Agreements and the Plan,
including the ability to resolve any ambiguities and define any terms; (iv) to
establish, amend or waive rules or regulations for the Plan’s administration;
(v) to accelerate the exercisability of any Award or the termination of any
Period of Restriction or other restrictions imposed under the Plan to the extent
permitted by Code Section 409A; and (vi) to make all other determinations and
take all other actions necessary or advisable for the administration of the
Plan. The interpretation and construction of any provisions of the Plan or an
Agreement by the Committee shall be final and conclusive. In the event of a
conflict or inconsistency between the Plan and any Agreement, the Plan shall
govern, and the Agreement shall be interpreted to minimize or eliminate any such
conflict or inconsistency.


(c) The Committee may consult with counsel, who may be counsel to the Company,
and shall not incur any liability for any action taken in good faith in reliance
upon the advice of counsel.


(d) The Committee, in its discretion, may delegate to the Company’s Chief
Executive Officer and Chief Financial Officer, acting jointly, all or part of
the Committee’s authority and duties with respect to Awards to individuals who
are not subject to the reporting and other provisions of Section 16 of the
Exchange Act. The Committee may revoke or amend the terms of a delegation at any
time but such action shall not invalidate any prior actions of the Committee’s
delegee or delegees that were consistent with the terms of the Plan.


3.2 Selection of Participants. The Committee shall have the authority to grant
Awards under the Plan, from time to time, to such Key Employees, Non-Employee
Directors, Consultants and Advisors as may be selected by the Committee. Each
Award shall be evidenced by an Agreement.


3.3 Decisions Binding. All determinations and decisions made by the Board or the
Committee pursuant to the provisions of the Plan shall be final, conclusive and
binding.


3.4 Rule l6b-3 Requirements. Notwithstanding any provision of the Plan to the
contrary, the Board or the Committee may impose such conditions on any Award,
and amend the Plan in any such respects, as may be required to satisfy the
requirements of Rule 16b-3.


3.5 Indemnification of Committee. In addition to such other rights of
indemnification as they may have as directors or as members of the Committee,
the members of the Committee shall be indemnified by the
6





--------------------------------------------------------------------------------



Company against reasonable expenses, including attorneys’ fees, actually and
reasonably incurred in connection with the defense of any action, suit or
proceeding, or in connection with any appeal therein, to which they or any of
them may be a party by reason of any action taken or failure to act under or in
connection with the Plan or any Award granted or made hereunder, and against all
amounts reasonably paid by them in settlement thereof or paid by them in
satisfaction of a judgment in any such action, suit or proceeding, if such
members acted in good faith and in a manner which they believed to be in, and
not opposed to, the best interests of the Company and its Subsidiaries.


ARTICLE IV
Stock Subject to the Plan


4.1 Number of Shares.


(a) Subject to adjustment as provided in Article XIII, the maximum aggregate
number of Shares that may be issued pursuant to Awards made under the Plan shall
not exceed 2,300,000. No shares subject to awards made under Prior Plans shall
be available for use under the Plan. Except as provided in Section 4.2, the
issuance of Shares in connection with the exercise of, or as other payment for,
Awards under the Plan shall reduce the number of Shares available for future
Awards under the Plan.


(b) Subject to adjustment as provided in Article XIII, no more than an aggregate
of 2,300,000 Shares may be issued pursuant to the exercise of Incentive Stock
Options granted under the Plan (including shares issued pursuant to the exercise
of Incentive Stock Options that are the subject of disqualifying dispositions
within the meaning of Code Sections 421 and 422).


4.2 Lapsed Awards or Forfeited Shares. If any Award granted under this Plan
terminates, expires, or lapses for any reason other than by virtue of exercise
or settlement of the Award, or if Shares issued pursuant to Awards are
forfeited, any Stock subject to such Award again shall be available for the
grant of an Award under the Plan.


4.3 Use of Shares as Payment of Exercise Price or Taxes. Shares withheld by the
Company, delivered by the Participant, or otherwise used to pay the Option Price
pursuant to the exercise of an Option or the SAR Exercise Price pursuant to the
exercise of a SAR shall not be available for future Awards under the Plan.
Shares withheld by the Company, delivered by the Participant, or otherwise used
to satisfy payment of withholding taxes associated with an Award shall not be
available for future Awards under the Plan. To the extent Shares are delivered
or withheld pursuant to the exercise of an Option or a SAR, the number of
underlying Shares as to which the exercise related shall be counted against the
number of Shares available for future Awards under the Plan, as opposed to
counting only those Shares issued upon exercise.


4.4 Per-Participant Annual Limit. The maximum number of Shares with respect to
which Awards may be granted in any calendar year to any Participant during such
calendar year shall be 400,000 in the aggregate and the maximum dollar amount of
cash Awards granted in any calendar year to any Participant shall be $5,000,000
in the aggregate.


4.5 No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award thereunder. The Committee shall determine
whether cash, other Awards, or other property shall be issued or paid in lieu of
such fractional Shares or whether such fractional Shares or any rights thereto
shall be forfeited or otherwise eliminated.


4.6 Minimum Vesting and Performance Period. An Award granted under the Plan
shall not vest earlier than the first anniversary of the Award Date and, if
applicable, shall not have a Performance Period of less than one year, provided,
however, that this minimum vesting restriction and, if applicable, minimum
Performance Period shall not apply to (a) substituted Awards granted pursuant to
Article XV; (b) shares of Stock delivered in lieu of fully-vested cash
obligations; (c) Awards to Non-Employee Directors that vest on the earlier of
the first
7





--------------------------------------------------------------------------------



anniversary of the Award Date and the next annual meeting of shareholders which
is at least fifty (50) weeks after the immediately preceding year’s annual
meeting of shareholders; and (d) any additional Awards granted under the Plan up
to a maximum of five percent (5%) of the maximum aggregate number of Shares
authorized for delivery under the Plan pursuant to Section 4.1 (subject to
adjustment as provided in Article XIII). This Section 4.6 shall not restrict the
right of the Committee or the Board to provide for accelerated payment, vesting
or exercisability of an Award, including in the event of death, Disability,
termination of employment (including retirement) or a Change of Control, in the
terms of the Agreement or otherwise.


ARTICLE V
Eligibility


Persons eligible to participate in the Plan include (i) all employees of the
Company and its Subsidiaries (including any entity that becomes a Subsidiary
after the Effective Date) who, in the opinion of the Committee, are Key
Employees, (ii) all Non-Employee Directors, and (iii) all individuals providing
bona fide consulting or advisory services to the Company or its Subsidiaries
(including any entity that becomes a Subsidiary after the Effective Date) who,
in the opinion of the Committee, are Consultants or Advisors. The grant of an
Award shall not obligate the Company to pay a Key Employee, Non-Employee
Director, Consultant or Advisor any particular amount of remuneration, to
continue the employment of a Key Employee or the service of a Non-Employee
Director, Consultant or Advisor after the grant, or to make further grants to a
Key Employee, Non-Employee Director, Consultant or Advisor at any time
thereafter.


ARTICLE VI
Stock Options


6.1 Grants of Options. Subject to the terms and provisions of the Plan, Options
may be granted to such Key Employees, Non-Employee Directors, Consultants or
Advisors at any time and from time to time as shall be determined by the
Committee. The Committee shall have complete discretion in determining the
number of Shares subject to Options granted to each Participant, provided,
however, that only Nonqualified Stock Options may be granted to Non-Employee
Directors, Consultants and Advisors.


6.2 Option Agreement. Each Option grant shall be evidenced by an Agreement that
shall specify the type of Option granted, the Option Price (as hereinafter
defined), the duration of the Option, the number of Shares to which the Option
pertains, any conditions imposed upon the exercisability of the Option, and such
other provisions as the Committee shall determine, provided, however, that,
except as permitted in Section 4.6, if the exercisability of an Option is
subject solely to time-based conditions, the length of such period of time shall
not be less than one year, subject to applicable provisions regarding
accelerated vesting events. The Agreement shall specify whether the Option is
intended to be an Incentive Stock Option or Nonqualified Stock Option, provided,
however, that if an Option is intended to be an Incentive Stock Option but fails
to be such for any reason, it shall continue in full force and effect as a
Nonqualified Stock Option. No Option may be exercised after the expiration of
its term or, except as set forth in the Agreement, after the termination of the
Participant’s employment or service. The Committee shall set forth in the
Agreement when, and under what circumstances, an Option may be exercised after
termination of the Participant’s employment or period of service, provided that
no Incentive Stock Option may be exercised after (a) three months from the
Participant’s termination of employment with the Company for reasons other than
Disability or death, or (b) one year from the Participant’s termination of
employment on account of Disability or death. The Committee may, in its sole
discretion, amend a previously granted Incentive Stock Option to provide for
more liberal exercise provisions, provided, however, that if the Incentive Stock
Option as amended no longer meets the requirements of Code Section 422, and, as
a result the Option no longer qualifies for favorable federal income tax
treatment under Code Section 422, the amendment shall not become effective
without the written consent of the Participant.


6.3 Option Price. The exercise price per share of Stock covered by an Option
(“Option Price”) shall be determined by the Committee subject to the limitations
described in this Section 6.3 and the Plan. The Option Price shall not be less
than 100% of the Fair Market Value of such Stock on the Award Date. In addition,
an ISO
8





--------------------------------------------------------------------------------



granted to a Key Employee who, at the time of grant, is a 10% Shareholder, shall
have an Option Price which is at least equal to 110% of the Fair Market Value of
the Stock on the Award Date.


6.4 Duration of Options. Each Option shall expire at such time as the Committee
shall determine at the time of grant, provided, however, that no Option shall be
exercisable later than the tenth (10th) anniversary date of its Award Date. In
addition, an ISO granted to a Key Employee who, at the time of grant, is a 10%
Shareholder, shall not be exercisable later than the fifth (5th) anniversary
date of its Award Date.


6.5 Exercisability.


(a) Options granted under the Plan shall be exercisable at such times and be
subject to such restrictions and conditions as the Committee shall determine,
which need not be the same for all Participants.


(b) An Incentive Stock Option, by its terms, shall be exercisable in any
calendar year only to the extent that the aggregate Fair Market Value
(determined at the Award Date) of the Stock with respect to which Incentive
Stock Options are exercisable by the Participant for the first time during the
calendar year does not exceed $100,000 (the “Limitation Amount”). Incentive
Stock Options granted under the Plan and all other plans of the Company and any
Subsidiary shall be aggregated for purposes of determining whether the
Limitation Amount has been exceeded. The Committee may impose such conditions as
it deems appropriate on an Incentive Stock Option to ensure that the foregoing
requirement is met. If Incentive Stock Options that first become exercisable in
a calendar year exceed the Limitation Amount, the excess Options will be treated
as Nonqualified Stock Options to the extent permitted by law.


6.6 Method of Exercise. Options shall be exercised by the delivery of a written
notice to the Company in the form (which may be electronic) prescribed by the
Committee (or its delegee) setting forth the number of Shares with respect to
which the Option is to be exercised, accompanied by full payment for the Shares
and payment of (or an arrangement satisfactory to the Company for the
Participant to pay) any tax withholding required in connection with the Option
exercise. To the extent approved by the Committee from time to time, the Option
Price shall be payable to the Company in full either (a) in cash, (b) by
delivery of Shares of Stock that the Participant has previously acquired and
owned valued at Fair Market Value at the time of exercise, (c) by delivery of a
properly executed exercise notice together with irrevocable instructions to a
broker to deliver promptly to the Company, from the sale proceeds with respect
to the sale of Stock, the amount necessary to pay the Option Price and, if
necessary, applicable withholding taxes, (d) by the Company withholding Shares
otherwise issuable upon the exercise valued at Fair Market Value at the time of
exercise, or (e) by a combination of the foregoing. As soon as practicable,
after receipt of written notice and payment of the Option Price and completion
of payment of (or an arrangement satisfactory to the Company for the Participant
to pay) any tax withholding required in connection with the Option exercise, the
Company shall, in the Committee’s discretion, either deliver to the Participant
stock certificates in an appropriate amount based upon the number of Options
exercised, issued in the Participant’s name, or deliver the appropriate number
of Shares in book-entry or electronic form.


6.7 Restrictions on Stock Transferability. The Committee shall impose such
restrictions on any Shares acquired pursuant to the exercise of an Option under
the Plan as it may deem advisable, including, without limitation, restrictions
under the applicable federal securities law, under the requirements of any
national securities exchange or system on which the Stock is then listed or
reported, and under any blue sky or state securities laws applicable to such
Shares. The Committee may specify in an Agreement that Stock delivered on
exercise of an Option is Restricted Stock or Stock subject to a buyback right by
the Company in the amount of, or based on, the Option Price therefor in the
event the Participant does not complete a specified service period after
exercise.


6.8 Nontransferability of Options.


(a)In general, no Option granted under the Plan may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, otherwise than upon
the death of the Participant in accordance with Section
9





--------------------------------------------------------------------------------



17.11. Further, Options granted to a Participant under the Plan shall be
exercisable during his lifetime only by such Participant or his guardian or
legal representative.


(b)Notwithstanding the provisions of Section 6.8(a) and subject to federal and
state securities laws, including Rule 16b-3, the Committee may grant or amend
Nonqualified Stock Options that permit a Participant to transfer the Options to
his spouse, lineal ascendants and/or lineal descendants, to a trust for the
benefit of such persons, to a partnership, limited liability company, or other
entity the only partners, members, or interest-holders of which are such
persons, or pursuant to a domestic relations order, provided that the
Nonqualified Stock Option may not again be transferred other than to the
Participant originally receiving the Option or to an individual, trust,
partnership, limited liability company or other entity to which such Participant
could have transferred the Option pursuant to this Section 6.8(b). Consideration
may not be paid for the transfer of Options. The transferee of an Option shall
be subject to all conditions applicable to the Option prior to its transfer. The
Agreement granting the Option shall set forth the transfer conditions and
restrictions. The Committee may impose on any transferable Option and on Stock
issued upon the exercise of an Option such limitations and conditions as the
Committee deems appropriate. Any such transfer supersedes any Beneficiary
designation made under Section 17.11 with respect to the transferred
Nonqualified Stock Options.


6.9 Disqualifying Disposition of Shares Issued on Exercise of an ISO. If a
Participant makes a “disposition” (within the meaning of Code Section 424(c)) of
Shares issued upon exercise of an ISO within two (2) years from the Award Date
or within one (1) year from the date the Shares are transferred to the
Participant, the Participant shall, within ten (10) days of disposition, notify
the Committee (or its delegee) in order that any income realized as a result of
such disposition can be properly reported by the Company on IRS forms W-2 or
1099.


6.10 Shareholder Rights. A Participant holding Options shall have no right to
vote the underlying Shares, no right to receive dividends on the underlying
Shares, and no other rights as a shareholder until after the exercise of the
Options and the issuance of the underlying Shares. In no event shall any Option
granted under the Plan include any right to dividend equivalents with respect to
such Option or the underlying Shares.


ARTICLE VII
Restricted Stock


7.1 Grant of Restricted Stock. Subject to the terms and provisions of the Plan,
the Committee, at any time and from time to time, may grant shares of Restricted
Stock under the Plan to such Key Employees, Non-Employee Directors, Consultants
or Advisors and in such amounts as it shall determine. Participants receiving
Restricted Stock Awards are not required to pay the Company therefor (except for
applicable tax withholding) other than the rendering of services. If determined
by the Committee, custody of Shares of Restricted Stock may be retained by the
Company until the termination of the Period of Restriction pertaining thereto.


7.2 Restricted Stock Agreement. Each Restricted Stock Award shall be evidenced
by an Agreement that shall specify the Period of Restriction, the number of
Restricted Stock Shares granted, and, if applicable, any Performance Period and
Performance Goal(s), and such other provisions as the Committee shall determine.


7.3 Transferability. Except as provided in this Article VII and subject to the
limitation in the next sentence, the Shares of Restricted Stock granted
hereunder may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated until the termination of the applicable Period of
Restriction or upon earlier satisfaction of other conditions as specified by the
Committee in its sole discretion and set forth in the Agreement. All rights with
respect to the Restricted Stock granted to a Participant under the Plan shall be
exercisable during his lifetime only by such Participant or his guardian or
legal representative, provided that the Committee may permit, its sole
discretion, transfers of Shares of Restricted Stock during the lifetime of the
Participant pursuant to a domestic relations order. Consideration may not be
paid for the transfer of Shares of Restricted Stock.


10





--------------------------------------------------------------------------------



7.4 Other Restrictions. The Committee shall impose such other restrictions on
any Shares of Restricted Stock granted pursuant to the Plan as it may deem
advisable including, without limitation, restrictions under applicable federal
or state securities laws, and may legend the certificates representing
Restricted Stock to give appropriate notice of such restrictions or otherwise
denote the Restricted Stock as restricted, if issued in book-entry or electronic
form.


7.5 Certificate Legend. In addition to any other legends placed on certificates,
or to which Shares of Restricted Stock issued in book-entry or electronic form
are made subject, pursuant to Section 7.4, any Award of Restricted Stock issued
in book-entry or electronic form shall be subject to the following legend, and
any certificates representing shares of Restricted Stock granted pursuant to the
Plan shall bear the following legend:


The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer set forth in the Dynex Capital, Inc. 2020
Stock and Incentive Plan, in the rules and administrative procedures adopted
pursuant to such Plan, and in a restricted stock agreement dated <<date of
grant>>. A copy of the Plan, such rules and procedures, and such restricted
stock agreement may be obtained from the Head of Human Resources of Dynex
Capital, Inc.


7.6 Removal of Restrictions. Except as otherwise provided in this Article VII,
the Agreement, or applicable law or regulation, Shares of Restricted Stock
covered by each Restricted Stock Award made under the Plan shall become freely
transferable by the Participant after the last day of the Period of Restriction,
and, where applicable, after a determination of the satisfaction or achievement
of any applicable Performance Goal(s). Once the Shares are released from the
restrictions, the Participant shall be entitled to have the legend required by
Section 7.5 removed from his Stock certificate or similar notation removed from
such Shares if issued in book-entry or electronic form.


7.7 Voting Rights. During the Period of Restriction, Participants holding Shares
of Restricted Stock granted hereunder may exercise full voting rights with
respect to those Shares.


7.8 Dividends and Other Distributions. During the Period of Restriction, unless
otherwise provided in the applicable Agreement and except with respect to
Restricted Stock subject to one or more Performance Goals, recipients of Shares
of Restricted Stock shall be entitled to receive all dividends and other
distributions paid with respect to those Shares. With respect to Restricted
Stock subject to one or more Performance Goals, during the Period of
Restriction, dividends on such shares may be accumulated but not paid to the
recipient unless and until the applicable Performance Goal(s) have been met
(subject to any delay in payment required by Code Section 409A, if applicable).
If any such dividends or distributions are paid in Shares, such Shares shall be
subject to the same restrictions on transferability as the Shares of Restricted
Stock with respect to which they were paid.


ARTICLE VIII
Restricted Stock Units


        8.1 Grant of Restricted Stock Units. Subject to the terms and provisions
of the Plan, the Committee, at any time and from time to time, may grant
Restricted Stock Units under the Plan (with one Unit representing one Share) to
such Key Employees, Non-Employee Directors, Consultants or Advisors and in such
amounts as it shall determine. Participants receiving Restricted Stock Unit
Awards are not required to pay the Company therefor (except for applicable tax
withholding) other than the rendering of services. The Committee is expressly
authorized to grant Restricted Stock Units that are deferred compensation
covered by Code Section 409A, as well as Restricted Stock Units that are not
deferred compensation covered by Code Section 409A.


        8.2 Restricted Stock Unit Agreement. Each Restricted Stock Unit Award
shall be evidenced by an Agreement that shall specify the Period of Restriction,
the number of Restricted Stock Units granted, and if applicable, any Performance
Period and Performance Goal(s), and such other provisions as the Committee shall
11





--------------------------------------------------------------------------------



determine. Restricted Stock Units granted under this Article VIII that are
subject to Performance Goal(s) may be referred to as “Performance Stock Units.”


        A participant holding Restricted Stock Units shall have no rights to
deemed dividends or other distributions with respect to such Restricted Stock
Units unless the Committee provides otherwise in the Agreement. The Committee
may provide in the Agreement for deemed dividends or distributions with respect
to Restricted Stock Units, provided that any such deemed dividends or
distributions with respect to Restricted Stock Units subject to Performance
Goal(s) may be accumulated but not paid unless and until the Period of
Restriction applicable to the Restricted Stock Units has ended and the
applicable Performance Goal(s) have been met (subject to any delay in payment
required by Code Section 409A, if applicable). A Participant holding Restricted
Stock Units shall have no right to vote the Shares represented by such
Restricted Stock Units unless and until the underlying Shares are issued to the
Participant.


        8.3 Payment after Lapse of Restrictions. Subject to the provisions of
the Agreement, upon the lapse of restrictions with respect to a Restricted Stock
Unit, the Participant is entitled to receive, without any payment to the Company
(other than required tax withholding), the number of Shares equal to the number
of Restricted Stock Units with respect to which the restrictions lapse or the
cash equivalent thereof based on the Fair Market Value per Share on the date the
restrictions lapse.

        The Agreement may provide for settlement of the RSUs at the time of the
lapse of restrictions or, in accordance with Code Section 409A, if applicable,
on an elective or nonelective basis, for settlement of the RSUs at a later
date, adjusted (if so provided in the Agreement) from the date of the lapse of
restrictions based on an interest, dividend equivalent, earnings, or other basis
(including deemed investment of the RSUs in Shares) set out in the Agreement
(the “adjusted RSU Value”).


        Settlement of the RSUs or adjusted RSU Value to the Participant shall be
made in Shares, in cash or a combination thereof as determined by the Committee,
either at the time of the Award or thereafter, and as provided in the Agreement.
To the extent settlement of the adjusted RSU Value to the Participant is made in
Shares, such Shares shall be valued at the Fair Market Value on the date of
settlement in the event of an elective or nonelective delayed settlement. The
Committee may specify in a Restricted Stock Unit Agreement that the Shares which
are delivered upon settlement may be Restricted Stock pursuant to Article VII
and subject to such further restrictions and vesting as provided in the
Restricted Stock Unit Agreement.


        8.4 Nontransferability of Restricted Stock Units. No Restricted Stock
Unit granted under the Plan, and no right to receive payment in connection
therewith, may be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated, other than upon the death of the Participant in accordance with
Section 17.11 or, if permitted by the Committee in its sole discretion, pursuant
to a domestic relations order. Further, all rights with respect to Restricted
Stock Units granted to a Participant under the Plan shall be exercisable during
his lifetime only by such Participant or his guardian or legal representative
except to the extent such Restricted Stock Units have been disposed of pursuant
to a domestic relations order. Consideration may not be paid for the transfer of
Restricted Stock Units.


ARTICLE IX
Stock Appreciation Rights


        9.1 Grant of Stock Appreciation Rights. Subject to the terms and
provisions of the Plan, the Committee, at any time and from time to time, may
grant Stock Appreciation Rights under the Plan to such Key Employees,
Non-Employee Directors, Consultants or Advisors and in such amounts as it shall
determine.


        9.2 SAR Agreement. Each SAR grant shall be evidenced by an Agreement
that shall specify its terms and conditions, which terms and conditions shall be
determined by the Committee, subject to the limitations set forth
12





--------------------------------------------------------------------------------



in this Section 9.2 and in Section 9.3. The per Share exercise price of a SAR
(the “SAR Exercise Price”) shall not be less than 100% of the Fair Market Value
of a Share on the Award Date.


        9.3 Exercisability of SARs. SARs may be exercised upon whatever terms
and conditions the Committee, in its sole discretion, imposes upon such SARs,
subject to the limitations set forth in Section 9.2 and this Section 9.3. Except
as permitted in Section 4.6, if the exercisability of a SAR is subject solely to
time-based conditions, the length of such period of time shall not be less than
one year, subject to applicable provisions regarding accelerated vesting events


        9.4 Other Conditions Applicable to SARs. In no event shall the term of
any SAR granted under the Plan exceed ten (10) years from the Award Date. A SAR
may be exercised only when the Fair Market Value of a Share exceeds the SAR
Exercise Price. A SAR shall be exercised by delivery to the Committee (or its
delegee) of a written notice of exercise in the form (which may be electronic)
prescribed by the Committee (or its delegee).


        9.5 Payment after Exercise of SARs. Subject to the provisions of the
Agreement, upon the exercise of a SAR, the Participant is entitled to receive,
without any payment to the Company therefor (except for required tax
withholding), an amount (the “SAR Value”) equal to the product of multiplying
(i) the number of Shares with respect to which the SAR is exercised by (ii) an
amount equal to the excess of (A) the Fair Market Value per Share on the date of
exercise of the SAR over (B) the SAR Exercise Price.


        Payment of the SAR Value to the Participant shall be made at the time of
exercise in Shares, in cash or in a combination thereof as determined by the
Committee. To the extent payment of the SAR Value to the Participant is made in
Shares, such Shares shall be valued at the Fair Market Value on the date of
exercise. The Committee may specify in a SAR Agreement that the Shares which are
delivered upon payment of the SAR Value may be Restricted Stock pursuant to
Article VII and subject to such further restrictions and vesting as provided in
the SAR Agreement.


        9.6 Nontransferability of SARs. No SAR granted under the Plan, and no
right to receive payment in connection therewith, may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than upon the
death of the Participant in accordance with Section 17.11 or, if permitted by
the Committee in its sole discretion, pursuant to a domestic relations order.
Further, all SARs, and rights in connection therewith, granted to a Participant
under the Plan shall be exercisable during his lifetime only by such Participant
or his guardian or legal representative except to the extent such SARs have been
disposed of pursuant to a domestic relations order. Consideration may not be
paid for the transfer of SARs.


9.7 Shareholder Rights. A Participant holding SARs shall have no right to vote
the underlying Shares, no right to receive dividends on the underlying Shares,
and no other rights as a shareholder until after the exercise of the SARs and
the issuance of the underlying Shares. In no event shall any SAR granted under
the Plan include any right to dividend equivalents with respect to such SAR or
the underlying Shares.


ARTICLE X
Performance Units


        10.1 Grant of Performance Units. Subject to the terms and provisions of
the Plan, the Committee, at any time and from time to time, may grant
Performance Units under the Plan to such Key Employees, Non-Employee Directors,
Consultants or Advisors and in such amounts as it shall determine. Participants
receiving such Awards are not required to pay the Company therefor (except for
applicable tax withholding) other than the rendering of services. The Committee
is expressly authorized to grant Performance Units that are deferred
compensation covered by Code Section 409A, as well as Performance Units that are
not deferred compensation covered by Code Section 409A.


        10.2 Performance Unit Agreement. Each Performance Unit is intended to be
a Performance-Based Compensation Award, and the terms and conditions of each
such Award, including the Performance Goal(s) and
13





--------------------------------------------------------------------------------



Performance Period, shall be set forth in an Agreement or in a subplan of the
Plan that is incorporated by reference into an Agreement. The Committee shall
set the Performance Goal(s) in its discretion for each Participant who is
granted a Performance Unit.


The Committee may provide in the Agreement for payment of dividend equivalents
with respect to each Performance Unit, provided that any such dividend
equivalents may be accumulated but not paid unless and until the applicable
Performance Goal(s) have been met (subject to any delay in payment required by
Code Section 409A, if applicable). A Participant holding Performance Units shall
have no right to vote the Shares represented by such Performance Units unless
and until the underlying Shares are issued to the Participant.


        10.3 Settlement of Performance Units. After a Performance Period has
ended, the holder of a Performance Unit shall be entitled to receive the value
thereof based on the degree to which the Performance Goal(s) and other
conditions established by the Committee and set forth in the Agreement (or in a
subplan of the Plan that is incorporated by reference into an Agreement) have
been satisfied. Payment of the amount to which a Participant shall be entitled
upon the settlement of a Performance Unit shall be made in cash, Stock or a
combination thereof as determined by the Committee.


        10.4 Nontransferability of Performance Units. No Performance Unit
granted under the Plan, and no right to receive payment in connection therewith,
may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than upon the death of the Participant in accordance with
Section 17.11 or, if permitted by the Committee in its sole discretion, pursuant
to a domestic relations order. All rights with respect to Performance Units
granted to a Participant under the Plan shall be exercisable during his lifetime
only by such Participant or his guardian or legal representative except to the
extent such Performance Units have been disposed of pursuant to a domestic
relations order. Consideration may not be paid for the transfer of Performance
Units.


ARTICLE XI
Performance Cash Awards


A Performance Cash Award may be granted upon the attainment during a Performance
Period of one or more Performance Goals. Subject to the terms and conditions of
the Plan, Performance Cash Awards may be granted to such Key Employees,
Non-Employee Directors, Consultants or Advisors at any time and from time to
time as shall be determined by the Committee. The terms and conditions of any
Performance Cash Award, including the Performance Goal(s) and Performance
Period, shall be determined by the Committee in its discretion and shall be set
forth in an Agreement or in a subplan of the Plan that is incorporated by
reference into an Agreement. The Committee is expressly authorized to grant
Performance Cash Awards that are deferred compensation covered by Code Section
409A, as well as Performance Cash Awards that are not deferred compensation
covered by Code Section 409A.


ARTICLE XII
Termination of Employment or Service


12.1 Termination Due to Retirement. Unless otherwise provided in the Agreement,
in the event that a Participant terminates his employment or service with the
Company or one of its Subsidiaries due to retirement (as defined in such
applicable rules or policy of the Company in effect at the time or as otherwise
defined in the Agreement), then, provided no Cause exists to terminate such
Participant’s employment or service and provided further either (i) upon such
retirement the Participant will be subject to a non-competition covenant
pursuant to an existing agreement with the Company or a subsidiary or (ii) the
Participant executes and delivers to the Company, no later than the date of such
retirement, a non-competition agreement in a form acceptable to the Company, (a)
all Options or Stock Appreciation Rights held by the Participant that are not
already vested or exercisable shall be automatically vested and exercisable, (b)
any remaining Period of Restriction applicable to the unvested portion of each
Award of Restricted Stock or Restricted Stock Units held by the Participant that
is solely based on a period of time shall automatically lapse, and (c) the
achievement or satisfaction of any Performance Goal(s) applicable to the
14





--------------------------------------------------------------------------------



unvested portion of an Award held by the Participant during any Performance
Period shall be adjusted through the date of termination as determined by the
Committee and the Committee shall provide for such vesting, if any, as it deems
appropriate.


12.2 Termination Due to Death or Disability. Unless otherwise provided in the
Agreement, in the event a Participant’s employment or service is terminated
because of death or Disability, (a) all Options or Stock Appreciation Rights
held by the Participant that are not already vested or exercisable shall be
automatically vested and exercisable, (b) any remaining Period of Restriction
applicable to the unvested portion of each Award of Restricted Stock or
Restricted Stock Units held by the Participant that is solely based on a period
of time shall automatically lapse, and (c) the achievement or satisfaction of
any Performance Goal(s) applicable to the unvested portion of an Award held by
the Participant during any Performance Period shall be adjusted through the date
of termination as determined by the Committee and the Committee shall provide
for such vesting, if any, as it deems appropriate.


12.3  Involuntary Termination Not for Cause. Unless otherwise provided in the
Agreement, in the event the Company or one of its Subsidiaries terminates the
employment or service of a Participant not for Cause, then provided the
termination does not occur in connection with a Change of Control and provided
further either (i) upon such termination the Participant will be subject to a
non-competition covenant pursuant to an existing agreement with the Company or a
subsidiary or (ii) the Participant executes and delivers to the Company, no
later than the date of such termination, a non-competition agreement in a form
acceptable to the Company, (a) all Options or Stock Appreciation Rights held by
the Participant that are not already vested or exercisable shall be
automatically vested and exercisable, (b) any remaining Period of Restriction
applicable to the unvested portion of each Award of Restricted Stock or
Restricted Stock Units held by the Participant that is solely based on a period
of time shall automatically lapse, and (c) the achievement or satisfaction of
any Performance Goal(s) applicable to the unvested portion of an Award held by
the Participant during any Performance Period shall be adjusted through the date
of termination as determined by the Committee and the Committee shall provide
for such vesting, if any, as it deems appropriate.


12.4 Termination for Good Reason. Unless otherwise provided in the Agreement, in
the event that a Participant terminates his employment or service with the
Company or one of its Subsidiaries for Good Reason, then provided the
termination does not occur in connection with a Change of Control and provided
further either (i) upon such termination the Participant will be subject to a
non-competition covenant pursuant to an existing agreement with the Company or a
subsidiary or (ii) the Participant executes and delivers to the Company, no
later than the date of such termination, a non-competition agreement in a form
acceptable to the Company, the Committee may, in its sole discretion, waive the
automatic forfeiture of any or all of the unvested portion of each Award held by
the Participant and provide for such vesting as it deems appropriate.


12.5 Termination for Cause. Unless otherwise provided in the Agreement, in the
event a Participant’s employment or service is terminated for Cause, the
unvested portion and the vested portion not yet paid or exercised of each Award
held by the Participant shall be automatically forfeited to the Company and no
further exercise of an Option or a SAR shall be allowed.


12.6  Termination for Other Reasons. Unless otherwise provided in the Agreement,
upon a voluntary or involuntary separation from employment or service of a
Participant where none of Sections 12.1, 12.2, 12.3, 12.4 or 12.5 applies, the
unvested portion of each Award held by the Participant shall be automatically
forfeited to the Company.


Article XIII
Change in Capital Structure


13.1 Effect of Change in Capital Structure. In the event of a stock dividend,
stock split or combination of shares, spin-off, recapitalization or merger in
which the Company is the surviving corporation, or other change in
15





--------------------------------------------------------------------------------



the Company’s capital stock (including, but not limited to, the creation or
issuance to shareholders generally of rights, options or warrants for the
purchase of common stock or preferred stock of the Company), the number and kind
of Shares or securities of the Company to be issued under the Plan (under
outstanding Awards and Awards to be granted in the future), the Option Price of
Options and/or SAR Exercise Price of SARs, the annual limits on and the
aggregate number and kind of Shares for which Awards thereafter may be made, and
other relevant provisions shall be proportionately, equitably and appropriately
adjusted by the Committee, whose determination shall be binding on all persons.
If the adjustment would produce fractional shares with respect to any Award, the
Committee may adjust appropriately the number of shares covered by the Award so
as to eliminate the fractional shares. Where an Award being adjusted is an ISO
or is subject to or falls under an exemption from Code Section 409A, the
adjustment of any Option and/or SAR shall also be effected so as to comply with
Code Section 424(a) and not to constitute a modification within the meaning of
Code Section 424(h) or Code Section 409A, as applicable.


13.2 Authority. Notwithstanding any provision of the Plan to the contrary, the
Committee may take the foregoing actions without the consent of any Participant,
and the Committee’s determination shall be conclusive and binding on all persons
for all purposes.


13.3 Manner of Adjustment. Adjustments made by the Committee pursuant to this
Article XIII to outstanding Awards shall be made as appropriate to maintain
favorable tax and/or accounting treatment.


ARTICLE XIV
Change of Control


In the event of a Change of Control of the Company, the Committee, as
constituted before such Change of Control, in its sole discretion and without
the consent of the Participant, may, as to any outstanding Award, either at the
time the Award is made or any time thereafter, take any one or more of the
following actions: (i) provide for acceleration of the vesting, delivery and
exercisability of, and the lapse of time-based and/or performance-based vesting
restrictions with respect to, any such Award so that such Award may be exercised
or realized in full on or before a date initially fixed by the Committee; (ii)
provide for the purchase, settlement or cancellation of any such Award by the
Company, for an amount of cash equal to the amount which could have been
obtained upon the exercise of such Award or realization of such Participant’s
rights had such Award been currently exercisable or payable; (iii) provide for
the replacement of any such Stock-settled Award with a cash-settled Award; (iv)
make such adjustment to any such Award then outstanding as the Committee deems
appropriate to reflect such Change of Control and to retain the economic value
of the Award; or (v) cause any such Award then outstanding to be assumed, or new
rights substituted therefor, by the acquiring or surviving corporation in such
Change of Control. Where an Award is subject to or falls under an exemption from
Code Section 409A, this Article XIV will be applied in a manner so as to comply
with Code Section 409A or to maintain the exemption from Code Section 409A, as
applicable.


ARTICLE XV
Amendment, Modification, and Substitution of Awards


        15.1 Amendment, Modification and Substitution. Subject to the terms and
provisions and within the limitations of the Plan, the Committee may amend or
modify the terms of any outstanding Award or accelerate the vesting thereof. In
addition, the Committee may cancel or accept the surrender of outstanding Awards
(to the extent not yet exercised) granted under the Plan or outstanding awards
granted under any other equity compensation plan of the Company and authorize
the granting of new Awards pursuant to the Plan in substitution therefor so long
as the new or substituted awards do not specify a lower exercise price than the
cancelled or surrendered Awards or awards, and otherwise the new Awards may be
of a different type than the cancelled or surrendered Awards or awards, may
specify a longer term than the cancelled or surrendered Awards or awards, may
provide for more rapid vesting and exercisability than the cancelled or
surrendered Awards or awards, and may contain any other provisions that are
authorized by the Plan. The Committee shall continue to have the authority to
amend or modify the terms of any outstanding Award after June 8, 2030, provided
that no amendment or modification will extend the original term of the Award
beyond that set forth in the applicable Award Agreement. Notwithstanding the
foregoing, however, but subject to Article XIII and Article XIV, no amendment or
modification of an Award, shall, without the consent of
16





--------------------------------------------------------------------------------



the Participant, adversely affect the rights or obligations of the Participant.
Notwithstanding any provision of the Plan to the contrary, the Committee shall
not amend, modify, or substitute an Award in a manner that violates Code Section
409A, or causes an Award that previously qualified for an exemption from Section
409A to become subject to Code Section 409A, and the Committee shall not amend,
modify, or substitute an Award that satisfies the requirements of Rule 16b-3 in
a manner that causes any exemption pursuant to Rule 16b-3 to become no longer
available.


15.2  Option and SAR Repricing. Notwithstanding any provision of the Plan to the
contrary, neither the Committee nor the Board shall have the right or authority,
without obtaining shareholder approval, to amend or modify the Option Price of
any outstanding Option or the SAR Exercise Price of any outstanding SAR, or to
cancel an outstanding Option or SAR, at a time when the Option Price or SAR
Exercise Price, as applicable, is greater than the Fair Market Value of a Share
in exchange for cash, another Award, or other securities, except in connection
with a corporate transaction involving the Company in accordance with Article
XIII or Article XIV.


ARTICLE XVI
Termination, Amendment and Modification of the Plan


        16.1 Termination, Amendment and Modification. At any time and from time
to time, the Board may terminate, amend, or modify the Plan. Such amendment or
modification may be without shareholder approval except to the extent that such
approval is required by the Code, pursuant to the rules under Section 16 of the
Exchange Act, by any national securities exchange or system on which the Stock
is then listed or reported, by any regulatory body having jurisdiction with
respect thereto or under any other applicable laws, rules or regulations.


        16.2 Awards Previously Granted. No termination, amendment or
modification of the Plan other than pursuant to Article XIII or Article XIV
shall in any manner adversely affect any Award theretofore granted under the
Plan, without the written consent of the Participant.


ARTICLE XVII
General


        17.1 Applicable Withholding Taxes. Each Participant shall agree, as a
condition of receiving an Award, to pay to the Company, or make arrangements
satisfactory to the Company regarding the payment of, all applicable federal,
state and local taxes (including the Participant’s FICA obligation) required by
law to be withheld with respect to any grant, exercise, or payment made under or
as a result of the Plan. The Company shall withhold only the minimum amount
necessary to satisfy applicable statutory withholding requirements, provided
that the Committee may permit a Participant to elect to have an additional
amount (up to the maximum allowed by law) withheld subject to the requirements
under Code Section 409A. Until the applicable withholding taxes have been paid
or arrangements satisfactory to the Company have been made, no stock
certificates (or, in the case of Restricted Stock, no stock certificates free of
a restrictive legend) shall be issued to the Participant and no issuance in
book-entry or electronic form (or, in the case of Restricted Stock, no issuance
in book-entry or electronic form free of a restrictive legend or notation) shall
be made for the Participant. As an alternative to making a cash payment to the
Company to satisfy applicable withholding tax obligations, the Committee may
permit Participants to elect or the Committee may require Participants to
satisfy the withholding requirement, in whole or in part, by having the Company
withhold Shares of Stock having a Fair Market Value equal to the amount required
to be withheld, or by delivering to the Company Shares of Stock that the
Participant has previously acquired and owned having a Fair Market Value equal
to the amount required to be withheld. The value of any Shares so withheld or
delivered shall be based on the Fair Market Value of the Shares on the date that
the amount of tax to be withheld is to be determined. All elections by
Participants shall be irrevocable and be made in writing and in such manner as
determined by the Committee (or its delegee) in advance of the day that the
transaction becomes taxable.


17





--------------------------------------------------------------------------------



17.2 Requirements of Law. The granting of Awards and the issuance of Shares of
Stock under this Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or self
regulatory organizations as may be required.


17.3 Effect of Plan. The establishment of the Plan shall not confer upon any Key
Employee, Non-Employee Director, Consultant or Advisor any legal or equitable
right against the Company, a Subsidiary or the Committee, except as expressly
provided in the Plan. The Plan does not constitute an inducement or
consideration for the employment or service of any Key Employee, Non-Employee
Director, Consultant or Advisor, nor is it a contract between the Company or any
of its Subsidiaries and any Key Employee, Non-Employee Director, Consultant or
Advisor. Participation in the Plan shall not give any Key Employee, Non-Employee
Director, Consultant or Advisor any right to be engaged or retained in the
service of the Company or any of its Subsidiaries. No Key Employee, Non-Employee
Director, Consultant or Advisor shall have rights as a shareholder of the
Company prior to the date Shares are issued to him pursuant to the Plan.


17.4 Creditors. The interests of any Participant under the Plan or any Agreement
are not subject to the claims of creditors and may not, in any way, be assigned,
alienated or encumbered.


17.5 Successors. All obligations of the Company under the Plan, with respect to
Awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation or otherwise, of all or substantially all of the
business and/or assets of the Company.


        17.6 Securities Law Restrictions.  The Committee may require each
Participant purchasing or acquiring Shares pursuant to an Option or other Award
to represent to and agree with the Company in writing that such Participant is
acquiring the Shares for investment and not with a view to the distribution
thereof.  All Shares delivered under the Plan shall be subject to such
stock-transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations, and other requirements of the Securities and
Exchange Commission, any national securities exchange or system on which the
Stock is then listed or reported, and any applicable federal or state securities
laws, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions or otherwise
denote the Shares as being subject to such restrictions, if issued in book-entry
or electronic form. No Shares shall be issued hereunder unless the Company shall
have determined that such issuance is in compliance with, or pursuant to an
exemption from, all applicable federal and state securities laws.


17.7 Governing Law. The Plan, and all Agreements hereunder, shall be construed
and administered in accordance with and governed by the laws of the Commonwealth
of Virginia and the intention of the Company is that ISOs granted under the Plan
qualify as such under Code Section 422. The Plan and Awards are subject to all
present and future applicable provisions of the Code. If any provision of the
Plan or an Award conflicts with any such Code provision, the Committee shall
cause the Plan to be amended, and shall modify the Award, so as to comply, or if
for any reason amendments cannot be made, that provision of the Plan or the
Award shall be void and of no effect.


17.8 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.


17.9 Unfunded Status of Plan. The Plan is intended to constitute an “unfunded”
plan for incentive and deferred compensation. With respect to any payments as to
which a Participant has a fixed and vested interest but which are not yet made
to a Participant by the Company, nothing contained herein shall give any such
Participant any rights that are greater than those of a general unsecured
creditor of the Company.


18





--------------------------------------------------------------------------------



        17.10 Share Certificates and Book Entry. To the extent that the Plan
provides for issuance of stock certificates to represent shares of Stock, the
issuance may be effected on a non-certificated basis to the extent permitted by
applicable law and the applicable rules of any national securities exchange or
system on which the Stock is then listed or reported. Notwithstanding any
provision of the Plan to the contrary, in its discretion the Committee may
satisfy any obligation to deliver Shares represented by stock certificates by
delivering Shares in book-entry or electronic form. If the Company issues any
Shares in book-entry or electronic form that are subject to terms, conditions
and restrictions on transfer, a notation shall be made in the records of the
transfer agent with respect to any such Shares describing all applicable terms,
conditions and restrictions on transfer. In the case of Restricted Stock granted
under the Plan, such notation shall be substantially in the form of the legend
contained in Section 7.5.


17.11 Beneficiary Designations. A Participant may designate a Beneficiary to
receive any Options or SARs that may be exercised after his death or to receive
any other Award that may be paid after his death, as provided for in the
Agreement. Such designation and any change or revocation of such designation
shall be made in writing in the form and manner prescribed by the Committee (or
its delegee). In the event that the designated Beneficiary dies prior to the
Participant, or in the event that no Beneficiary has been designated, any Awards
that may be exercised or paid following the Participant’s death shall be
transferred or paid in accordance with the Participant’s will or the laws of
descent and distribution. If the Participant and his Beneficiary shall die in
circumstances that cause the Committee (or its delegee), in its discretion, to
be uncertain which shall have been the first to die, the Participant shall be
deemed to have survived the Beneficiary.


17.12 Electronic Transmissions and Records. Subject to limitations under
applicable law, the Committee (and its delegee) is authorized in its discretion
to issue Awards and/or to deliver and accept notices, elections, consents,
designations and/or other forms or communications to or from Participants by
electronic or similar means, including, without limitation, transmissions
through email or specialized software, recorded messages on electronic telephone
systems, and other permissible methods, on such basis and for such purposes as
it determines from time to time, and all such communications will be deemed to
be “written” for purposes of the Plan.


        17.13 Clawback. All Awards granted under the Plan (whether vested or
unvested) shall be subject to repayment to (i.e., clawback by) the Company or a
related entity as determined in good faith by the Committee or the Board in the
event repayment is required by the terms of the Company’s recoupment, clawback
or similar policy as may be in effect from time to time or by applicable federal
or state law or regulation or applicable listing standard of any national
securities exchange or system on which the Stock is then listed or reported, but
in no event with a look-back period of more than three (3) years, unless in the
opinion of counsel satisfactory to the Participant required by applicable
federal or state law or regulation or applicable listing standard. Such recovery
could in certain circumstances require repayment or forfeiture of Awards or any
Shares or other cash or property received with respect to the Awards (including
any value received from a disposition of the Shares acquired upon payment of the
Awards). Any recovery in connection with an Award subject to the requirements of
Code Section 409A shall be implemented in a manner which complies with Code
Section 409A.


ARTICLE XVIII
Omnibus Code Section 409A Provision


18.1 Intent of Awards. It is intended that Awards that are granted under the
Plan shall be exempt from treatment as “deferred compensation” subject to Code
Section 409A unless otherwise specified by the Committee.  Towards that end, all
Awards under the Plan are intended to contain such terms as will qualify the
Awards for an exemption from Code Section 409A unless otherwise specified by the
Committee.  The terms of the Plan and all Awards granted hereunder shall be
construed consistent with the foregoing intent.  Notwithstanding any provision
of the Plan to the contrary, the Committee may amend any outstanding Award
without the Participant’s consent if, as determined by the Committee, in its
sole discretion, such amendment is required either to (a) confirm exemption
under Code Section 409A, (b) comply with Code Section 409A or (c) prevent the
Participant from being subject to any tax or penalty under Code Section 409A. 
Notwithstanding the foregoing, however, neither the Company nor any of its
Affiliates nor the Committee shall be liable to the Participant or any other
person or entity if an Award that
19





--------------------------------------------------------------------------------



is subject to Code Section 409A or the Participant or any other person or entity
is otherwise subject to any additional tax, interest or penalty under Code
Section 409A.  Each Participant is solely responsible for the payment of any tax
liability (including any taxes, penalties and interest that may arise under Code
Section 409A) that may result from an Award.


18.2 409A Awards. The Committee may grant an Award under the Plan that is
subject to Code Section 409A and is intended to comply with Code Section 409A (a
“409A Award”).  The terms of such 409A Award, including any authority by the
Company and the rights of the Participant with respect to such 409A Award, will
be subject to such rules and limitations and shall be interpreted in a manner as
to comply with Code Section 409A.


18.3 Time of Payment. The time and form of payment of a 409A Award, including
application of a six-month delay for specified employees in certain
circumstances, shall be as set forth in the applicable Agreement.  A 409A Award
may only be paid in connection with a separation from service, a fixed time,
death, Disability, a Change of Control or an unforeseeable emergency within the
meaning of Code Section 409A.  The time of distribution of the 409A Award must
be fixed by reference to the specified payment event.  Notwithstanding the
foregoing, if the time of distribution of the 409A Award is not set forth in the
applicable Agreement, then the time of distribution of the 409A Award shall be
within two and one-half (2½) months of the end of the later of the calendar year
or the fiscal year of the Company or Affiliate that employs the Participant in
which the 409A Award becomes vested and no longer subject to a substantial risk
of forfeiture within the meaning of Code Section 409A.  For purposes of Code
Section 409A, each installment payment will be treated as the entitlement to a
single payment. 


18.4 Acceleration or Deferral. The Company shall have no authority to accelerate
or delay or change the form of any distributions relating to 409A Awards except
as permitted under Code Section 409A.


18.5 Distribution Requirements. Any distribution of a 409A Award triggered by a
Participant’s termination of employment shall be made only at the time that the
Participant has had a separation from service within the meaning of Code Section
409A and, if required under Code Section 409A, subject to a six-month delay for
specified employees.  A separation from service shall occur where it is
reasonably anticipated that no further services will be performed after that
date or that the level of bona fide services the Participant will perform after
that date (whether as an employee or independent contractor of the Company or an
Affiliate) will permanently decrease to less than twenty percent (20%) of the
average level of bona fide services performed over the immediately preceding
thirty-six (36) month period.  Continued services solely as a director of the
Company or an Affiliate shall not prevent a separation from service from
occurring by an employee as permitted by Code Section 409A.


18.6 Scope and Application of this Provision. For purposes of this Article
XVIII, references to a term or event (including any authority or right of the
Company or a Participant) being “permitted” under Code Section 409A means that
the term or event will not cause the Participant to be deemed to be in
constructive receipt of compensation relating to the 409A Award prior to the
distribution of cash, Shares or other property or to be liable for payment of
interest or a tax penalty under Code Section 409A. 


Approved by the Board of Directors on April 27, 2020 and by the shareholders on
June 9, 2020.




20



